Exhibit 10.47

AMENDMENT 1 TO LAND O’ LAKES TRANSITIONAL SALES AGREEMENT

THIS AMENDMENT 1 TO LAND O’ LAKES TRANSITIONAL SALES AGREEMENT (this
“Amendment”), dated December 2, 2012, but effective as of the Morningstar
Effective Date (as defined below), is by and between Morningstar Foods, LLC, a
Delaware limited liability company, on the one hand (“Seller”), and WWF
Operating Company, a Delaware corporation (f/k/a WhiteWave Foods Company), on
the other hand (“Buyer”).

RECITALS

A.        Seller and Buyer previously entered into a Land O’ Lakes Transitional
Sales Agreement dated August 1, 2012 (the “Agreement”), which became effective
upon the “Effective Date” specified therein.

B.        Seller and Buyer have negotiated this Amendment in anticipation of the
sale by Dean Foods Company of substantially all of the equity interests or
assets of Buyer to Saputo Cheese USA Inc. (the “Morningstar Transaction”), and
Seller and Buyer intend that this Amendment shall become effective immediately
upon the date on which closing of the Morningstar Transaction occurs, without
any further action required by either party hereto (such date, the “Morningstar
Effective Date”).

NOW, THEREFORE, in consideration of the foregoing, as well as Buyer’s and
Seller’s execution and delivery of that certain Asset Purchase Agreement, and
related agreements referenced therein, all dated of even date herewith, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, each intending to be bound hereby, agree as
follows:

1.        Capitalized Terms.  Capitalized terms contained in this Amendment and
not otherwise defined shall have the meaning ascribed to them in the Agreement.

2.        Section 2.  Effective as of the Morningstar Effective Date, Section 2
of the Agreement shall be amended and restated in its entirety to read as
follows, without any further action by either party hereto:

“2.        The term of this Agreement (the “Term”) shall begin on the Effective
Date and extend until the ninetieth (90th) day after the Morningstar Effective
Date, subject to earlier termination as provided herein. During the Term, any
transition of the sales of Products from Buyer’s order to cash system to
Seller’s order to cash system will be mutually agreed upon in writing between
Buyer and Seller and conducted in an orderly basis. As used herein, “Morningstar
Effective Date” shall mean the date on which the sale by Dean Foods Company of
substantially all of the equity interests or assets of Buyer to [Saputo
Purchaser Entity] is closed.”

3.        Binding Effect and Assignment.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto, their respective successors and
permitted assigns, except as is otherwise expressly provided herein or in the
Agreement.

4.        Ratification of Agreement.  All other terms and provisions of the
Agreement not expressly modified by this Amendment shall remain in full force
and effect and are hereby expressly ratified and confirmed.



--------------------------------------------------------------------------------

5.        Titles.  The titles of the sections of this Amendment are for
convenience of reference only and shall not be considered a part of or affect
the construction or interpretation of any provisions of this Amendment. The
words “herein,” “hereof,” “hereto” and “hereunder” and other words of similar
import refer to this Amendment as a whole and not to any particular Section or
other subdivision.

6.        Execution.  This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

“BUYER”    “SELLER” WWF OPERATING COMPANY    MORNINGSTAR FOODS, LLC By:       
/s/ Roger E. Theodoredis    By:        /s/ Stephen Schultz    Executive Vice
President       Authorized Signer

 

2